EXHIBIT 10.1

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

     This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 12, 2008 (this
“Amendment”), to the Credit Agreement referred to below, by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), GoAmerica,
Inc., a Delaware corporation (“Borrower”), the letter of credit issuers thereto
(the “L/C Issuers”), Churchill Financial LLC, as administrative agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, the “Administrative Agent”) and Ableco Finance LLC, as
collateral agent for the Lenders and the L/C Issuers (in such capacity, and
together with its successors and permitted assigns, the “Collateral Agent”, and
together with the Administrative Agent, the “Agents”).

W I T N E S S E T H

     WHEREAS, Borrower, Agents, the Lenders and L/C Issuers signatory thereto
from time to time are parties to that certain Credit Agreement, dated as of
January 10, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and

     WHEREAS, Borrower has requested, and Agents and Required Lenders have
agreed, to amend the Credit Agreement in the manner, and on the terms and
conditions, provided for herein.

     NOW THEREFORE, in consideration of the promises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Loan Parties, Agents and Lenders hereby agree as
follows:

     1. Definitions. Capitalized terms not otherwise defined herein (including
in the Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.

     2. Amendments to the Credit Agreement.

          (a) Amendment to Section 1.1 of the Credit Agreement. Section 1.1 of
the Credit Agreement is amended as of the date hereof by inserting the following
new definitions therein in the appropriate alphabetical order:

          “Merger Agreement” means the Agreement and Plan of Merger to be
entered into by and among Borrower, Acquisition Corporation, a
XXXXXXXXXXXXXXXXXXXX corporation, XXXXXXXXXXXXXXXXXXXXXXXX, Inc., a
XXXXXXXXXXXXXXXXXXXX corporation, and XXXXXXXXXXXXXXX, as Stockholders’ Agent,
in form and substance reasonably satisfactory to the Agents.

          ‘Merger Agreement’ means the Agreement and Plan of Merger to be
entered into by and among Borrower, Acquisition Corporation, a XXXXXXXX
corporation, XXXXXXXXXXXXXXXXXXXXXXXXXXXX Inc., a XXXXXXXX corporation, and
XXXXXXXXXXXXXX, as Stockholders’ Agent, in form and substance reasonably
satisfactory to the Agents.”

          (b) Amendment to Section 8.1(l) of the Credit Agreement. Section
8.1(l) of the Credit Agreement is amended and restated as of the date hereof by
deleting such Section 8.1(l) in its entirety and substituting in lieu thereof,
the following new Section 8.1(l):

1

--------------------------------------------------------------------------------

          “(l) (i) customary indemnification, adjustment of purchase price or
similar obligations of the Loan Parties arising under any of the Verizon TRS
Acquisition Agreement, Hands On Merger Agreement or the documents pertaining to
a Permitted Acquisition or a Sale permitted hereunder, (ii) the Installment
Merger Consideration (as defined in the XXX Merger Agreement) in an amount not
to exceed $XXXXXXX, payable in accordance with Section 2.9 of the XXX Merger
Agreement and (iii) the Installment Merger Consideration (as defined in the XXX
Merger Agreement) in an amount not to exceed $XXXXXXXXX, payable in accordance
with Section 2.9 of the XXX Merger Agreement.”

     3. Remedies. This Amendment shall constitute a Loan Document. The breach by
any Loan Party of any covenant or agreement in this Amendment shall constitute
an immediate Event of Default hereunder and under the other applicable Loan
Documents.

     4. Representations and Warranties. To induce Agents and Required Lenders to
enter into this Amendment, the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) hereby jointly and severally
represents and warrants that:

          (a) The execution, delivery and performance by each Loan Party of this
Amendment and the performance of the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”) (i) are within such Loan Party’s
corporate or similar powers and, at the time of execution thereof, have been
duly authorized by all necessary corporate and similar action (including, if
applicable, consent of the holders of its Securities), (ii) do not (A)
contravene such Loan Party’s Constituent Documents, (B) violate any material
Requirement of Law in any material respect, (C) in any material respect,
conflict with, contravene, constitute a default or breach under any material
Contractual Obligation of any Loan Party or any of its Subsidiaries, or result
in or permit the termination or acceleration of any such material Contractual
Obligation, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of its Subsidiaries and (iii)
do not require any Permit of, or filing with, any Governmental Authority or any
consent of, or notice to, any Person.

          (b) From and after its delivery to the Administrative Agent, this
Amendment has been duly executed and delivered to the other parties hereto by
each Loan Party party hereto and this Amendment and the Amended Credit Agreement
is the legal, valid and binding obligation of such Loan Party and is enforceable
against such Loan Party in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors' rights generally or by general equitable
principles relating to enforceability.

          (c) No Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.

          (d) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party, threatened against any Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, which (i) challenges any Loan
Party’s right, power, or competence to enter into this Amendment or perform any
of its obligations under this Amendment, the Amended Credit Agreement or any
other Loan Document, or the validity or enforceability of this Amendment, the
Amended Credit Agreement or any other Loan Document or any action taken under
this Amendment, the Amended Credit Agreement or any other Loan Document or (ii)
if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.

          (e) After giving effect to this Amendment, the representations and
warranties of Borrower and the other Loan Parties contained in the Amended
Credit Agreement and each

2

--------------------------------------------------------------------------------

other Loan Document are true and correct in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the First Amendment Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

     5. No Amendments/Waivers. The Credit Agreement and the other Loan Documents
shall continue to be in full force and effect in accordance with their
respective terms and, except as expressly provided herein, shall be unmodified.
In addition, except as expressly provided herein, this Amendment shall not be
deemed an amendment, consent or waiver of any term or condition of any Loan
Document or a forbearance by Agents or Lenders with respect to any right or
remedy which Agents or Lenders may now or in the future have under the Loan
Documents, at law or in equity or otherwise or be deemed to prejudice any rights
or remedies which Agents or Lenders may now have or may have in the future under
or in connection with any Loan Document or under or in connection with any
Default or Event of Default which may now exist or which may occur after the
date hereof.

     6. Expenses. Each of Borrower and each other Loan Party hereby reconfirms
its respective obligations pursuant to Section 11.3 of the Credit Agreement and
to pay and reimburse Agents, for all reasonable costs and expenses (including,
without limitation, reasonable fees of one legal counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment and
all other documents and instruments delivered in connection herewith.

     7. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, each Loan Party (a) confirms and agrees that its obligations under
each of the Loan Documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof, and (b) confirms and agrees that the Liens granted pursuant to the
Collateral documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof.

     8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     9. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first above written.

  GOAMERICA, INC., as Borrower           By: /s/ Daniel R. Luis   Name: Daniel
R. Luis   Title: CEO


4

--------------------------------------------------------------------------------

    
AGENTS AND LENDERS:
           CHURCHILL FINANCIAL LLC, as        Administrative Agent              
     By: /s/ Chris Cox        Name: Chris Cox        Title: Managing Director  
             CHURCHILL FINANCIAL FUNDING LLC, as        Lender            By:
/s/ Chris Cox        Name: Chris Cox        Title: Managing Director          
     CHURCHILL FINANCIAL CAYMAN LTD., as        Lender            By: Churchill
Financial LLC, as its Collateral        Manager            By: /s/ Chris Cox  
     Name: Chris Cox        Title: Managing Director


5

--------------------------------------------------------------------------------

         ABLECO FINANCE LLC, as Collateral Agent        and Lender          
     By: /s/ Kevin Genda        Name: Kevin Genda        Title: Vice Chairman


6

--------------------------------------------------------------------------------